       Case 3:19-cv-00029-SDD-EWD              Document 11-1      04/03/19 Page 1 of 6


                       UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF LOUISIANA
____________________________________
                                     )
SHAWN BRISCOE,                       )
                                     )
                  Plaintiff,         )
      v.                             )
                                     )       Docket No. 19-cv-00029-SDD-EWD
JAMES LeBLANC, et al.,               )
                                     )
                  Defendants.        )
___________________________________  )

MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE OF COURT TO CONDUCT
                LIMITED EXPEDITED DISCOVERY

     NOW INTO COURT, through undersigned counsel, comes Plaintiff Shawn Briscoe, who

respectfully files this memorandum in support of his request to conduct limited, expedited

discovery regarding the true name and identify of Defendants.

                                        INTRODUCTION

          At approximately 5:30 a.m. on February 3, 2018, Plaintiff Shawn Briscoe, then an inmate

at Elayn Hunt Correctional Center (EHCC), was attacked in the Fox 7 dormitory by fellow

inmate Darryl Harris who burned him with heated chemicals and repeatedly stabbed him. R.

Doc. 1.

          During the attack, two EHCC officers – one unknown to Plaintiff (“Doe Defendant”) and

the other only known as “Sgt. Stewart” – stood by and watched, not making any attempt to

intervene, call for back-up with their emergency beepers, or otherwise stop the attack. Id. Mr.

Briscoe heard the officer known only as “Sgt. Stewart” encourage the attacker, shouting

“They’re getting that bitch, Briscoe!” as Mr. Briscoe was being burned and stabbed. Id.

          Mr. Briscoe was badly injured. He suffered severe burns from the heated chemicals and

had stab wounds on his neck, shoulder, leg, and a tendon in his foot. Despite the obvious injuries,

neither Sgt. Stewart nor the other unknown officer assisted him or called for medical back-up.



                                                 1
       Case 3:19-cv-00029-SDD-EWD              Document 11-1        04/03/19 Page 2 of 6


Id.When Mr. Briscoe asked for help, Sgt. Stewart told him to “take your fucking licks, n***a.”

Mr. Briscoe had to wait 30 minutes until a shift change to get sent to the hospital. Id.

       On February 10, 2018, Mr. Briscoe was shown security footage of the attack as part of an

investigation and was asked to identify individuals on the tape. In it, Mr. Briscoe observed Sgt.

Stewart receiving an unidentified item from another inmate and place it in her back pocket

immediately preceding the attack. Both Sgt. Stewart and Doe Defendant had a clear view of the

attack when it occurred.

       Ms. Briscoe brought this lawsuit against Defendants for violating his constitutional and

statutory rights. R. Doc. 1. While Defendants James LeBlanc and Timothy Hooper were

immediately known to Plaintiff due to their official capacities, Mr. Briscoe has been unable to

uncover the identities of Sgt. Stewart and Doe Defendant. This is partially due to the fact that

Plaintiff has not been allowed to re-access the security footage or any other documentation of the

attack due to an ongoing criminal investigation that has now stretched over a year without any

discernable progress.

       Accordingly, Plaintiff requests leave to issue limited, specific purpose subpoenas to the

Louisiana Department of Public Safety & Corrections similar to the ones this Court allowed on

June 28, 2017, in Tennart v. City of Baton Rouge, 17-cv-00179, R. Doc. 30 and in Imani v. City

of Baton Rouge, 17-439-JWD-EWD, R. Doc. 21. The subpoenas would ask only for:

   1. The full name and identity of Sgt. Stewart, and

   2. The full name and identity of Doe Defendant.

       Plaintiff has made a good-faith effort to obtain the identity of Sgt. Stewart and Doe

Defendant prior to filing this Motion, but the Louisiana Department of Public Safety &

Corrections has been unwilling to complete the request, in part due to the ongoing criminal

investigation. Plaintiff requests expedited discovery for the reasons stated herein.




                                                  2
        Case 3:19-cv-00029-SDD-EWD              Document 11-1       04/03/19 Page 3 of 6


                                      LAW AND ANALYSIS

   I.      Expedited Discovery to Determine the Identity of Doe Defendants Can Be
           Allowed for Good Cause.

        This motion seeks authorization to take limited, expedited discovery to determine the true

names and identities of two Doe Defendants. Although the use of Doe Defendants is not favored,

a plaintiff may be given an opportunity through discovery to identify unknown defendants when

necessary. Colle v. Brazos Cnty., 981 F.2d 237, 243 n.20 (5th Cir. 1993). If a plaintiff is unable to

identify the proper defendants through publicly available documents or other methods of

investigation, this Court has the authority to grant limited, expedited discovery pursuant to

Federal Rule of Civil Procedure 45. See Green v. Doe, 260 Fed. Appx. 717, 718-719 (5th Cir.

2007) (holding that the district court’s denial of plaintiff’s request to conduct discovery to

identify a Doe Defendant was error “since the use of the ‘John Doe’ is appropriate when a party

needs to ‘conduct discovery backed by the authority of this court . . . [I]t serves the legitimate

function of giving a plaintiff the opportunity to identify, through discovery, unknown

defendants.”).

        Under Federal Rule of Civil Procedure 45, a party may issue a subpoena to command a

non-party to produce various documents or testify at a deposition. Fed. R. Civ. P.

45(1)(1)(A)(iii). The Rule further explains that a party “responsible for issuing and serving a

subpoena must take reasonable steps to avoid imposing undue burden or expense on a person

subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). Federal Rule of Civil Procedure 26 provides

that “[a] party may not seek discovery from any source before the parties have conferred as

required by Rule 26(f),” with some exceptions. Fed. R. Civ. P. 26(d)(1).

        However, “in limited circumstances, district courts have allowed expedited discovery

‘when there is some showing of irreparable harm that can be addressed by limited, expedited

discovery’”. ELargo Holdings, LLC v. Doe-68.105.146.38, 318 FRD 58, 61 (M.D. La. Dec. 1,



                                                  3
         Case 3:19-cv-00029-SDD-EWD             Document 11-1        04/03/19 Page 4 of 6


2016). The Fifth Circuit does not have an exclusive standard to determine whether expedited

discovery is appropriate, but “several district courts within the Fifth Circuit . . . have expressly

utilized the ‘good cause’ standard when addressing the issue.” Id. See also, Wilson v. Samson

Contour Energy E&P, LLC, 2014 WL 2949457, at *2 (W.D. La. June 30, 2014); BKGTH

Productions, LLC v. Does 1-20, 2013 WL 5507297, at *4 (E.D. Sept. 30, 2013). Good cause

encompasses factors such as the “breadth of the discovery requests, the purpose for requesting

expedited discovery, the burden on [the responding party] to comply with the requests and how

far in advance of the typical discovery process the request was made.” BKGTH, at *4. The court

must consider “the reasonableness of the request in light of all the surrounding circumstances”

and whether the request is “narrowly tailored in scope.” St. Louis Group, Inc. v. Metals and

Additives Corp., Inc. et al., 275 F.R.D. 236, 239-240 (S.D. Tex. 2011).

   II.      There is Good Cause to Permit Expedited Discovery Because Doe Defendant
            Identities are Not Otherwise Obtainable

         Courts have consistently recognized the need for expedited discovery where, as here, a

plaintiff’s civil rights suit cannot go forward without the limited discovery that would enable the

plaintiff to identify the unnamed defendants. Alston v. Parker, 363 F.3d 229, 233 n.6, 236 (3d

Cir. 2004) (observing that expedited discovery aimed at identifying the proper defendants is

“often beneficial” and urging district courts to “strongly consider” granting such discovery);

Warner Bros. Records, Inc. v. Does, 1-6, 527 F. Supp. 2d 1, 3 (D.D.C. 2007) (finding good cause

and granting limited expedited discovery as to the true identities of the defendants because such

information was “crucial to the prosecution of Plaintiff’s claims” and “the litigation [could not]

go forward” without it); LaFace Records LLC v. Does, No. 08-1659, 2008 U.S. Dist. LEXIS

78533, at *1 (D.D.C. Oct. 6, 2008) (finding good cause for plaintiff to take limited expedited

discovery from nonparty “because Defendants must be identified before this suit can progress

further.”); Chung v. U.S. Dept. of Justice, No. 00-cv-1912, 2001 U.S. Dist. LEXIS 25302, at *68



                                                  4
       Case 3:19-cv-00029-SDD-EWD               Document 11-1        04/03/19 Page 5 of 6


(D.D.C. 2001) (collecting cases holding that district court should allow limited discovery after

filing of complaint to permit plaintiff to learn the facts necessary to identify and serve Doe

defendants). As this Court held:

       [W]here Plaintiffs have made a showing of their attempts to obtain this
       information without expedited discovery, and where such early identification may
       avoid naming multiple potentially innocent parties as defendants, good cause
       exists to allow Plaintiffs to proceed with some form of expedited discovery. See,
       ELargo Holdings, LLC v. Doe68.105.146.38, 318 FRD 58, 61 (M.D. La. Dec. 1,
       2016) (granting request for narrowly tailored expedited discovery after plaintiff
       showed previous efforts to obtain identity of actual alleged copyright infringer to
       avoid naming a potentially innocent party as a defendant in the action).

Tennart, R. Doc. 30 at 8.

       Here, the subjects of the propose limited, expedited discovery – Sgt. Stewart and Doe

Defendant – directly violated Plaintiff Shawn Briscoe’s constitutional and statutory rights. They

not only failed to intervene in the attack or provide medical assistance, Sgt. Stewart and Doe

Defendant actively cheered on the attack and may have helped facilitate the attack in exchange

for an as-yet-unidentified item. See R. Doc. 1 at ¶¶ 25-29, 36-40. However, Mr. Briscoe, as an

inmate, was not privy to the identities of every guard with which he interacted at Louisiana State

Penitentiary. Prior to filing this lawsuit, Mr. Briscoe’s attorney attempted to obtain a copy of the

security footage and other documentation related to the attack via Public Records Law request in

order to identify the individuals involved, but was denied due to the ongoing criminal

investigation – an investigation that continues as of the filing of this motion. Shortly after filing,

Mr. Briscoe’s attorney contacted the Louisiana Department of Public Safety & Corrections in an

attempt to discern their identities without involving court subpoenas, but was told that there were

too many female Sgt. Stewarts employed on the date in question to readily determine without a

records search, not to mention the Doe Defendant. This was briefly reiterated to Plaintiff’s

counsel by Rhonda Weldon at the Louisiana Department of Public Safety & Corrections when

Plaintiff’s counsel was attempting to serve Sgt. Stewart’s summons on April 1, 2019.



                                                   5
       Case 3:19-cv-00029-SDD-EWD              Document 11-1        04/03/19 Page 6 of 6


       The identities, however, are readily discernible through non-public records in control of

Defendant, such as the security footage and employment logs. Other attempts outside of

discovery, such as contacting the Louisiana Department of Public Safety & Corrections, have

been fruitless. Therefore, Plaintiff requests that this Court allow him to conduct limited,

expedited discovery to determine the true identities of Sgt. Stewart and Doe Defendant.

                                                      Respectfully submitted,

                                                      Shawn Briscoe, by and through his counsel,
                                                      /s/ William Most__________
                                                      WILLIAM MOST
                                                      La. Bar No. 36914
                                                      201 St. Charles Ave., Ste. 114, # 101
                                                      New Orleans, LA 70170
                                                      T: (504) 509-5023
                                                       Email: williammost@gmail.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, Plaintiff’s Memorandum in Support of Motion for

Leave of Court to Conduct Limited Expedited Discovery was filed electronically with the Clerk

of Court for the Middle District of Louisiana using the CM/ECF system. Notice of this filing will

be sent to all counsel of record by operation of the court’s electronic filing system.


                                       ______/s/ William Most________
                                             William Most




                                                  6
